       Case 3:18-cv-00081-DPM Document 84 Filed 03/02/21 Page 1 of 2




           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

MITCHELL KIEFFER and
MICHELLE KIEFFER                                            PLAINTIFFS

v.                          No. 3:18-cv-81-DPM

MARTEN TRANSPORT LTD. and
STEPHEN JACK ANDERSON                                    DEFENDANTS

                                  ORDER


     I note   J.   Barrett Deacon's recent appearance as co-counsel for
Anderson. He has been on my recusal list since I became a judge. We
practiced law at the same small firm from the time he graduated law
school, which I think was in the early 2000s, until I departed for the
Arkansas Court of Appeals at the end of 2006. I have a fuzzy memory
that he became a partner before I left. Our contacts have been sparse
since 2006, but I have not taken him off my list. I should probably
consider doing so. As best I can tell, he now practices at a different
small firm that is unconnected with any of my long-time former law
partners, though it has a similar name. I conclude that I could preside
impartially in this case with him as one of the lawyers. But, as things
stand at this point, an informed observer - a person on the street corner
who is neither overly suspicious nor overly trusting- could reasonably
       Case 3:18-cv-00081-DPM Document 84 Filed 03/02/21 Page 2 of 2




question my impartiality based on my recusal list. 28 U.S.C. § 455(a).
It concerns me that the recusal issue has arisen so late in this older case:
summary judgment has been addressed; motions in limine are under
advisement; and trial is set (second out) for 7 June 2021. A new judge
would have to get up to speed quickly and the trial date might be lost.
Considering all the circumstances, the parties should have an
opportunity to consider waiver. Therefore, unless all the parties waive
any Deacon-related conflict by 10 March 2021, I will recuse and the
Clerk will reassign this case at random. Do not file any waiver on the
docket or otherwise communicate your decision to me. Instead, write
a letter directly to the Clerk of Court.
     So Ordered.



                                   D.P. Marshall Jr.
                                   United States District Judge




                                    -2-
